UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1199


In Re:   MITCHELL GATEWOOD,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:08-cv-00182-RJC)


Submitted:   March 30, 2010                  Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mitchell Gatewood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mitchell      Gatewood      petitions        for    a    writ     of   mandamus

seeking    an    order    directing        the    district          court    to    hold    an

evidentiary hearing.          We conclude that Gatewood is not entitled

to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan   Ass’n,    860     F.2d    135,    138      (4th    Cir.       1988).        Further,

mandamus    is    a    drastic     remedy        and   should        only    be    used    in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).         Mandamus    may   not      be    used    as    a   substitute       for

appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Gatewood is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                 We

dispense    with       oral     argument      because         the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                            2